Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 3/4/22, Applicant amended claims 1-9, 12-16, 18-20, and argued the claims previously rejected in the Office Action dated 12/7/21. In response to the Applicant’s amendments and remarks, the 35 USC 102 rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al., United States Patent Publication 2015/0262097 (hereinafter “Kulkarni”), in view of Adler, United States Patent Publication 2002/0169658.
Claim 1:
	
obtaining first programming codes that implement a first decision-making algorithm in a first programming language corresponding to an online decision engine (see paragraphs [0039]). Kulkarni teaches obtaining first programming codes in a core language that implement a decision-making algorithm corresponding to a decision engine;
generating second programming codes that implement a plurality of decision-making algorithms including the first decision-making algorithm in a second programming language, wherein the second programming language provides an interface for directly accessing a database system (see paragraph [0040]). Kulkarni teaches generating a second programming codes that implement the decision making algorithms by translating the initial codes in the first programming language to a second executable language and providing an interface for the goals and tasks to be performed;
performing, using the second programming codes, a plurality of simulations of the plurality of  decision-making algorithms on data directly accessible via the database system (see paragraph [0042]-[0043]). Kulkarni teaches performing a plurality of simulations on the plurality of units ,
obtaining simulation results associated with the plurality of simulations (see paragraph [0043]-[0044]). Kulkarni teaches performing a simulation of the decision making algorithms for each unit by executing the translated language to generate results; and
selecting a second decision-making algorithm for the online decision engine based on comparing the simulation results (see paragraph [0045]). Kulkarni ;

Kulkarni fails to expressly disclose selecting from the plurality of decision-making algorithms, an algorithm based on the simulation results. 

Adler discloses:
selecting, from the plurality of decision-making algorithms, a second decision-making algorithm for the online decision engine based on comparing the simulation results (see paragraph [0080]). Adler teaches selecting an algorithm from the algorithms that will decide the best outcomes based on the simulations results. 
implementing the second decision-making algorithm within the online decision engine based on the second decision-making algorithm (see paragraphs [0075]-[0076]). Adler teaches after analyzing the results of the simulation, the updating the models of the decision engines based on the selected algorithm.


Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kulkarni to include selecting an algorithm from the plurality of algorithms based on the simulation 

Claim 7:
	Kulkarni discloses:
wherein the second decision making algorithm is an inactive algorithm in the online decision engine, and wherein the implementing the second decision-making algorithm within the online decision engine comprises: activating the second decision making algorithm in the online decision engine based on the simulation results (see paragraph [0046]). Kulkarni teaches the changing the configuration to achieve the ideal configuration to achieve the results then its ready to be used and activated;

Claim 8:
	Kulkarni discloses:
wherein the second decision making algorithm is associated with a threshold value, and wherein the implementing the second decision-making algorithm within the online decision engine comprises: automatically determining the threshold value associated with the second decision-making algorithm for the online decision engine based on the simulation results (see paragraph [0046]). Kulkarni teaches the algorithm being associated with a threshold such as a specified time to complete and the parameters within the configuration file that are associated with time are changed to obtain the goals. 

Claim 9:
	Kulkarni discloses:
a non-transitory memory (see paragraph [0022]). Kulkarni teaches a memory;
one or more hardware processors communicatively coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising (see paragraph [0020]). Kulkarni teaches one or more hardware processors coupled with the memory to read instructions to perform functions:
obtaining first programming codes that implement a first decision-making algorithm in a first programming language corresponding to an online decision engine (see paragraphs [0049]-[0051]). Kulkarni teaches obtaining first programming codes that implement a decision-making algorithm corresponding to a decision engine;
performing, using second programming codes that implement a plurality of decision-making algorithms including the first decision-making algorithm, a plurality of simulations of the plurality of decision making algorithms, wherein the performing the plurality of simulations comprises directly accessing a database system using the second programming codes (see paragraph [0043]). Kulkarni teaches performing a simulation of the decision making algorithms by executing the translated the first programming language to a second programming language to generate results; and
obtaining simulation results associated with the plurality of simulations (see paragraph [0043]-[0044]). Kulkarni teaches performing a simulation of the decision making algorithms for each unit by executing the translated language to generate results; and
selecting a second decision-making algorithm for the online decision engine based on comparing the simulation results (see paragraph [0045]). Kulkarni teaches selecting a second decision-making algorithm based on comparing the results with the expectations. The selecting algorithm is based the optimum configuration  that indicates a unit configuration that may be ideal for the plurality of units to achieve individual goals and the goals of the enterprise;

Adler discloses:
selecting, from the plurality of decision-making algorithms, a second decision-making algorithm for the online decision engine based on the simulation results (see paragraphs [0075]-[0076] and [0080). Adler teaches selecting an algorithm from the algorithms that will decide the best outcomes based on the simulations results. 
automatically modifying the online decision engine based on the simulation results (see paragraphs [0075]-[0076]). Adler teaches after analyzing the results of the simulation, the updating the models of the decision engines based on the selected algorithm.


Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kulkarni to include selecting an algorithm from the plurality of algorithms based on the simulation results for the purpose of effectively have the most up to do decision making algorithms for all changing market, as recited by Adler.  

Claim 11:
	Kulkarni discloses:
wherein the first programming codes are obtained from a computing device over a network (see paragraph [0008]). Kulkarni teaches a program code for receiving data corresponding to a plurality of units in an enterprise.

Claim 13:
	Kulkarni discloses:
wherein the operations further comprise: modifying the second decision-making algorithm based on varying one or more parameters of the second decision-making algorithm (see paragraph [0034] and [0046]). Kulkarni teaches modifying the configuration that makes the algorithm based on variant parameters; 
generating third programming codes that implement the modified second decision-making algorithm in the second programming language (see paragraph [0046]). Kulkarni teaches generate new codes based on the modified decision and retranslate to a third programming language; 
performing a simulation of the modified second decision making algorithm using the third programming codes (see paragraph [0046]). Kulkarni teaches re-simulate the algorithm using the third programming codes.
obtaining second simulation results associated with the simulation of the modified second decision-making algorithm (see paragraph [0043]-[0044]). Kulkarni teaches performing a simulation of the decision making algorithms for each unit by executing the translated language to generate results.

Claim 14:
	Kulkarni discloses:
replacing the second decision making algorithm with the modified second decision making algorithm in the online decision engine based on the second simulation results (see paragraph [0046]). Kulkarni teaches replacing the algorithm with new algorithm by changing the configurations of the infrastructure.

Claim 15:	
	Kulkarni discloses:
wherein the second decision making algorithm uses a first threshold value to generate a decision, and wherein the modifying the second decision making algorithm comprises replacing the first threshold value with a second threshold value (see paragraph [0046]). Kulkarni teaches the algorithm being associated with a threshold such as a specified time to complete and the 

Claim 18:
	Kulkarni discloses:
obtaining first programming codes that implement a first decision-making algorithm in a first programming language corresponding to an online decision engine (see paragraphs [0049]-[0051]). Kulkarni teaches obtaining first programming codes that implement a decision-making algorithm corresponding to a decision engine;
determining second programming codes that implement a plurality of decision-making algorithm in a second programming language, wherein the second programming language provides an interface for directly accessing a database system (see paragraph [0041]). Kulkarni teaches generating a second programming codes that implement the decision making algorithm by translating the initial codes in the first programming language to a second executable language and providing an interface for the goals and tasks to be performed;
performing a plurality simulation of the plurality of decision making algorithms based on directly accessing the database system using the second programming codes (see paragraph [0043]). Kulkarni teaches performing a simulation of the decision making algorithm by executing the translated language to generate results; and
obtaining simulation results associated with the plurality of simulations (see paragraph [0043]-[0044]). Kulkarni teaches performing a simulation of the decision making algorithms for each unit by executing the translated language to generate results; and

Adler discloses:
selecting a second decision-making algorithm for the online decision engine based on comparing the simulation results (see paragraphs [0075]-[0076] and [0080). Adler teaches selecting an algorithm from the algorithms that will decide the best outcomes based on the simulations results. 
modifying the online decision engine based on the selecting of the second decision making algorithm (see paragraphs [0075]-[0076]). Adler teaches after analyzing the results of the simulation, the updating the models of the decision engines based on the selected algorithm.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kulkarni to include selecting an algorithm from the plurality of algorithms based on the simulation results for the purpose of effectively have the most up to do decision making algorithms for all changing market, as recited by Adler.  

Claim 19:
	
wherein the second decision making algorithm is an inactive algorithm in the online decision engine, and wherein the modifying the online decision engine comprises: activating the second decision making algorithm in the online decision engine (see paragraph [0046]). Kulkarni teaches the changing the configuration to achieve the ideal configuration to achieve the results then its ready to be used and activated;

Claim 20:
	Kulkarni discloses:
wherein the second decision making algorithm is associated with a threshold value to produce an outcome, and wherein the modifying the online decision engine comprises: adjusting the threshold value associated with the decision-making algorithm in the online decision engine based on the simulation results (see paragraph [0046]). Kulkarni teaches the algorithm being associated with a threshold such as a specified time to complete and the parameters within the configuration file that are associated with time are changed to obtain the goals. 


Claims 2-6, 10, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni and Adler, in further view of Zhang, United States Patent No 10146751, .
Claim 2:
	Kulkarni and Adler fails to expressly disclose obtaining unstructured activity data logged and formatting the data to generate structured data.

	Zhang discloses:
obtaining online activity data logged by the online decision engine, wherein the online activity data is unstructured; and formatting the online activity data to generating a set of structured activity data based on the formatting (see column 1 lines 62 – column 2 lines 4). Zhang teaches obtaining activity logged that is unstructured and formatting the data to generate structured data.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kulkarni and Adler to include receiving and transforming unstructured logged data to structured data for the purpose of accurately simulating a decision making engine based on using logged existing data, as recited by Zhang.  

Claim 3:
Kulkarni discloses:
wherein the performing the plurality of simulations comprises executing the second programming codes on the set of structured activity data (see paragraph [0043]). Kulkarni teaches executing the second programming code of the structured data which includes the goals, properties, etc.

Claim 4:
	Kulkarni and Adler fail to expressly disclose formatting the data by parsing the data according to a rule associated with the engine to derive the set of structured data.

	Zhang discloses:
wherein the formatting the online activity data comprises parsing the online activity data according to a logging rule associated with the online decision engine (see column 6 lines 15 – 49). Zhang teaches formatting the data by parsing the data according to semantic or syntactic rules.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kulkarni and Adler to include formatting the unstructured data by parsing for the purpose of efficiently and accurately organizing the data, as recited by Zhang.  

Claim 5:
	Kulkarni and Adler fail to expressly disclose mapping the variables from the first programming language to a second programming language.

	Zhang discloses:
wherein the set of structured activity data is stored in the database system and wherein the generating the second programming codes comprises: mapping a first variable name corresponding to the first programming codes to a second variable name corresponding to the set of structured activity data stored in the database system (see column 22 lines 36 – 67). Zhang teaches mapping the variables/values to variables/values into the structured formatting.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kulkarni and Adler to include formatting the unstructured data to structured data by mapping the variable for the purpose of efficiently and accurately transforming the data, as recited by Zhang.  

Claim 6:
	Kulkarni and Adler fail to expressly disclose creating a tree structure in the second programming codes.

	Zhang discloses:
wherein the generating the second programming codes comprises: generating an abstract syntax tree that represents the first decision-making algorithm based on parsing the first programming codes and generating the second programming codes based on the abstract syntax tree (see column 3 lines 61-65). Zhang teaches parsing the unstructured data and creating a tree structure out of the unstructured data that represents the extracted data.



Claim 10:
	Kulkarni and Adler fail to expressly disclose generating binary decision based on the request.

	Zhang discloses:
wherein the online decision engine is configured to generate a binary decision based on an electronic transaction request (see column 23 lines 38-46). Zhang teaches generating a binary decision based on an electronic transaction request.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kulkarni and Adler to include generating binary decisions based on an electronic transaction request for the purpose of being user friendly and efficiently making decisions, as recited by Zhang.  

Claim 12:
	Kulkarni and Adler fail to expressly disclose extracting programming codes corresponding to the decision making algorithm.

	Zhang discloses:
wherein the first programming codes are obtained by extracting programming codes corresponding to the first decision making algorithm from the online decision engine (see column 2 lines 22-32). Zhang teaches programming and structure information is extracted from the engine.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kulkarni and Adler to include extracting programming and structure information for the purpose of being efficiently determining the type of received data, as recited by Zhang.  

Claim 16:
	Kulkarni and Adler fail to expressly disclose the simulation and second programming language is SQL.

	Zhang discloses:
wherein the plurality of simulations is performed on a Structured Query Language-based platform, and wherein the second programming language is a Structured Query Language (see column 12 lines 40-44). Zhang teaches performing functions on data in a SQL programming language.



Claim 17:
	Kulkarni and Adler fail to expressly disclose a business rule management system.

	Zhang discloses:
wherein the online decision engine comprises a business rule management system (see column 19 lines 30-32). Zhang teaches a business rule management system to improve product quality and customer satisfaction.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kulkarni and Adler to include a business rule management system for the purpose of being efficiently using rules to better the business such as rules to improve product quality and customer satisfaction, as recited by Zhang.  


Response to Arguments
Applicant's arguments filed 3/4/22 have been fully considered but they are not persuasive.
Claim 1:
Kulkarni fails to disclose the limitations of “performing... a plurality of simulations of the plurality of decision-making algorithms... selecting, from the plurality of decision-making algorithms, a second decision-making algorithm for the online decision engine based on comparing the simulation results; and implementing the second decision-making algorithm within the online decision engine based on the second decision-making algorithm” as recited in amended claim 1. 
The Examiner disagrees.
Kulkarni teaches performing a plurality of simulations on each of the plurality of units (see paragraph [0042]-[0043]). Kulkarni recites “The unit configuration determined for the plurality of units may be made available to the system 102. After receiving the unit configuration, the system 102 may generate the executable programming language. Upon generation, the executable programming language may include the goals of each unit, the set of internal properties of each unit, the set of functions of each unit, the events to be handled by each unit, the composition structure of one or more units, in the form of the script that may be applied during the simulation. The executable programming language may include one or more stages of execution to analyze the decision making process of the enterprise. The system 102 may simulate each unit configuration using the executable programming language to analyze decision making 310. Thus, Kulkarni teaches performing the plurality of simulations of the decision-making algorithms. 
Based on the interview and remarks, the Examiner has found new art, Adler, to teach the amended limitation such as “selecting, from the plurality of decision-making algorithms, a second decision-making algorithm for the online decision engine based on comparing the simulation results; and implementing the second decision-making algorithm within the online decision engine based on the second decision-making algorithm”. Therefore, Kulkarni and Adler teaches the limitations of the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        3/17/22

/ANDREW R DYER/Primary Examiner, Art Unit 2176